Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 10, 2020

                                       No. 04-19-00839-CR

                                  Raymond MONTESDEOCA,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR0388
                          Honorable Susan D. Reed, Judge Presiding


                                         ORDER
       The reporter’s record was due to be filed with this court on December 30, 2019. See TEX.
R. APP. P. 35.1. Nine days later, court reporter Erminia Uviedo filed a notification of late record.
She requested a forty-day extension of time to file the record.
        The reporter’s request for an extension of time to file the reporter’s record is GRANTED
IN PART. See id. R. 35.3(c) (limiting an extension in a regular appeal to thirty days). The
reporter’s record is due on January 29, 2020. See id.
        If the reporter’s record is not filed with this court by January 29, 2020, any further
requests for additional time to file the record must be accompanied by a signed, written status
report. The report must describe the transcript by day with the date, description, page counts,
and remarks for each day. The page counts must include the total number of pages, the number
of pages edited, proofread, and formatted into the required electronic form (including
bookmarks). The report may describe any unusual aspects of the record. The report must
describe any problems the court reporter reasonably believes may delay the completion of the
record beyond the extended date. A preferred form for the status report, with an accompanying
example, is attached.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court